                       Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 1 of 8
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                         Eastern District
                                      __________  DistrictofofLouisiana
                                                               __________
                                                        )
              UNITED STATES OF AMERICA                  )      JUDGMENT IN A CRIMINAL CASE
                          v.                            )
                                                        )
                 PASCAL CALOGERO, III                          Case Number: 18-203 "R"
                                                        )
                                                        )      USM Number: 37648-034
                                                        )
                                                        )       Billy Gibbens, Ian Atkinson & Joseph Raspanti
                                                        )      Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          1 of the Bill of Information on February 6, 2019.

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18:1591(a),1594(c)                 Conspiracy to Commit Sex Trafficking of a Child                                                       1




       The defendant is sentenced as provided in pages 2 through                8        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          8/7/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          Sarah S. Vance, US District Judge
                                                                         Name and Title of Judge


                                                                                              8/13/19
                                                                         Date             2/15/05
                      Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 2 of 8
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                      Judgment — Page   2        of   8
 DEFENDANT: PASCAL CALOGERO, III
 CASE NUMBER: 18-203 "R"

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  121 months as to Count 1 of the Bill of Information.




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
  That the defendant be incarcerated in a facility near the New Orleans area and be allowed to participate in the RDAP
  program.


      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                    G a.m.      G p.m.        on                                             .

            G as notified by the United States Marshal.
      ✔ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
      G
            ✔ before 2noon
            G                on
                       p.m. on          10/7/2019                         .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                        to

 aW                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                     Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 3 of 8
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                     Judgment—Page     3    of        8
DEFENDANT: PASCAL CALOGERO, III
CASE NUMBER: 18-203 "R"
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Five years as to Count 1 of the Bill of Information.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             G The above drug testing condition is suspended, based on the court's determination that you
                  SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
     ✔
      G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
          UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
.    G✔
          You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
          reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                    Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 4 of 8
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         8
DEFENDANT: PASCAL CALOGERO, III
CASE NUMBER: 18-203 "R"

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                    Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 5 of 8
 AO 245B(Rev. ) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                          Judgment—Page    5     of       8
DEFENDANT: PASCAL CALOGERO, III
CASE NUMBER: 18-203 "R"

                                        SPECIAL CONDITIONS OF SUPERVISION
In addition, the following special conditions are imposed:

The defendant shall participate in a program of testing and/or treatment for alcohol abuse, which may include breath and
urine testing and residential treatment, as directed by the United States Probation Officer. The defendant shall contribute
to the cost of such treatment to the extent the defendant is deemed capable by the United States Probation Officer.

The defendant shall pay any restitution fee that is imposed by this judgment.

The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30 days
unless excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide documentation
including, but not limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements, and other
documentation requested by the United States Probation Officer. If unemployed, the defendant shall participate in
employment readiness programs, as approved by the probation officer.

The defendant shall not possess or use for any purpose, a computer, or television, or other instruments of communication
equipped with on-line, Internet or World Wide Web access, or access computers or other forms of wireless communication
via third parties.

The defendant shall participate in an approved sex offender treatment program, to include psychological testing and/or a
polygraph examination (or similar device), as directed by the United States Probation Officer, and abide by all
supplemental conditions of sex offender treatment, to include, but not limited to signed releases of information.
Participation may include inpatient/outpatient treatment. The defendant will contribute to the costs of services rendered
(co-payment) based on ability to pay or availability of third party payment. Sex offender assessments and treatment shall
be conducted by therapists and examiners approved by the United States Probation Office. Any results of a polygraph
examination (or the like) would not be used for the purpose of revocation of Supervised Release. The results will be
reported by the United States Probation Office to appropriate treatment personnel. If disclosure is required by mandatory
reporting child abuse or child sexual abuse laws, the results will be reported to appropriate law enforcement and related
agencies with the approval of the Court. If the results reveal possible new criminal behavior, this will be reported to the
appropriate law enforcement and related agencies after obtaining approval from the Court.

The defendant shall comply with all federal, state and local sex offender laws, as outlined by the United States Probation
Officer.

The defendant shall allow the United States Probation Office to conduct periodic unannounced examination of his
computer equipment, which may include retrieval and copying of all data from his computer and any internal and external
peripherals to ensure compliance with the conditions and/or removal of such equipment for the purpose of conducting a
more thorough inspection. The defendant shall also consent, at the direction of the United States Probation Officer, to
having installed on his computer, at his expense, any hardware or software to monitor computer use.

The defendant shall not have any contact with any child under the age of 18, without the prior approval of the United
States Probation Office. If approved, the defendant must be accompanied by a responsible adult who is aware of his
conviction and supervision status, and who has been approved in advance by the United States Probation Office. Contact
includes, but is not limited to: physical contact, verbal communication, and/or electronic communication such as e-mail.
Contact also includes congregating and/or loitering around school yards, playgrounds, swimming pools, arcades, zoos or
other places frequented by children under the age of 18. Incidental contact in normal daily commercial life such as, but not
limited to, making purchases or merchandise at a retail establishment, is permissible.
                   Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 6 of 8
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 4D — Probation
                                                                                            Judgment—Page     6     of      8
DEFENDANT: PASCAL CALOGERO, III
CASE NUMBER: 18-203 "R"

                                         SPECIAL CONDITIONS OF SUPERVISION
The defendant shall not seek or maintain employment, volunteer, or participate in any program and/or activity allowing
contact with children under the age of 18.

The defendant shall not purchase, possess, use or control cameras, camcorders, movie cameras, etc. without the approval
of the United States Probation Officer.

The defendant shall not date or cohabitate with anyone who has children under the age of 18.

The defendant shall obtain residences as approved by the United States Probation Officer. The defendant shall notify the
United States Probation Officer of any locations where mail or like matter is received. The defendant shall not obtain a new
mailing address, post office box or the facility of any private business for the delivery and receipt of like matter without the
approval of the United States Probation Officer.

The defendant shall not associate with any group, club, individual, or organization, formal or informal, which supports
and/or encourages the sexual exploitation of children.
                       Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 7 of 8
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page        7     of        8
 DEFENDANT: PASCAL CALOGERO, III
 CASE NUMBER: 18-203 "R"
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                  Fine                        Restitution
 TOTALS            $ 100.00                     $ 5,000.00                          $ 0.00                    $

                                                               11/13/19
 ✔ The determination of restitution is deferred until
 G                                                             11/13/2019 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                        Total Loss**              Restitution Ordered             Priority or Percentage




 TOTALS                               $                          0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine       G restitution.
       G the interest requirement for the          G fine         G     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                     Case 2:18-cr-00203-SSV-DMD Document 54 Filed 08/13/19 Page 8 of 8
$2% 5HY -XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      8      of           8
DEFENDANT: PASCAL CALOGERO, III
CASE NUMBER: 18-203 "R"

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G Lump sum payment of $                                   due immediately, balance due

           G      not later than                                    , or
           G      in accordance with     G    C,    G    D,    G     E, or      G F below; or
B     G Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G
      ✔ Special instructions regarding the payment of criminal monetary penalties:

            $5,100.00 special assessment is due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
